Title: James Madison to Nicholas P. Trist, 13 September 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpellier,
                                
                                Sepr 13. 1827
                            
                        
                         
                        This will be handed to you by Mr. George Washington, a nephew of Mrs. Madison, who being with his wife
                            & his mother Mrs Todd on a visit to us, indulges his curiosity by one to the University, and will probably mark
                            his respect for the spot where we understand you will now be found, by a ride to it. He is an Eleve of the University of
                            Transylvania, and tho’ a married man but a short time out of it. Be so good as to spare him half an hour of your kind
                            attentions. Accept for yourself & all around you, our joint & cordial salutations
                        
                        
                            (signed) 
                                James Madison
                            
                        
                    